647 So. 2d 1080 (1995)
Charles Edward GRAYDON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-2989.
District Court of Appeal of Florida, Fourth District.
January 11, 1995.
Charles Edward Graydon, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ettie Feistmann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse an order denying Appellant's petition for post-conviction relief and remand for the trial court to consider, and make findings as to, Appellant's claim that the written sentence does not comport with the orally pronounced sentence.
In all other respects, the trial court's order is affirmed, without prejudice to Appellant's timely filing an amended petition on his claim of ineffective assistance of counsel based upon counsel's allegedly misinforming Appellant concerning the amount of gain time credit Appellant would receive.
HERSEY, STONE and WARNER, JJ., concur.